Citation Nr: 0729054	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  06-07 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for PTSD and 
assigned a 50 percent evaluation, effective June 1, 2004.  
This matter also comes on appeal from an August 2005 RO 
decision that denied the veteran's claim for TDIU.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.


FINDING OF FACT

The veteran's PTSD is manifested by depression, anger, 
flashbacks, anxiety, intrusive thoughts, hallucinations, 
panic attacks, and sleep impairment, with assigned Global 
Assessment of Functioning (GAF) scores of 40, 50, and 68.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Codes 9411 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION
VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.   As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, because the April 2005 rating decision 
granted the veteran's claim of entitlement to service 
connection for PTSD, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the April 
2005 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The February 2006 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for PTSD, and 
included a description of the rating formulas under that 
diagnostic code.  Thus the appellant has been informed of 
what was needed to achieve higher schedular ratings.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve higher evaluations 
for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private clinical 
records, and reports of VA examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.   Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence. Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

The provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411 pertain to PTSD.  Under this code, a 50 percent rating 
is assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The specified factors for each incremental psychiatric rating 
are not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any 
analysis should not be limited solely to whether the symptoms 
listed in the rating scheme are exhibited; rather, 
consideration must be given to factors outside the specific 
rating criteria in determining the level of occupational and 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).

In Mauerhan case, the United States Court of Appeals for 
Veterans Claims (Court) rejected the argument "that the DSM-
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  Rather, distinctive PTSD symptoms in the DSM-IV 
(Diagnostic and Statistical Manual for Mental Disorders (4th 
ed., 1994) are used to diagnose PTSD rather than evaluate the 
degree of disability resulting from the condition.  Although 
certain symptoms must be present in order to establish the 
diagnosis of PTSD, as with other conditions, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  Id.

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Legal Analysis

The veteran asserts that an initial evaluation in excess of 
50 percent is warranted for his service-connected PTSD.  The 
Board finds that symptoms commensurate with the criteria for 
the next higher evaluation, a 70 percent rating, are not 
shown by the record.  

In this regard, the record establishes that between March 
2005 and January 2007, the veteran's health was evaluated on 
numerous occasions, including during private evaluation 
sessions, and for VA compensation and pension purposes.  
During this time examiners, in describing the veteran's 
personal hygiene, indicated that he was clean, dressed 
appropriately, and had good grooming and hygiene.  On VA 
examination in July 2005, the examiner reported that the 
veteran was able to independently care for his personal 
hygiene and other basic activities of daily living.  Further, 
although on VA examination in March 2005, the examiner 
reported that the veteran had moderate to considerable 
impairment of thought process and communication, examiners on 
subsequent evaluations reported that the veteran's speech was 
within normal limits and fully logical, relevant, coherent 
and goal-directed and that he denied any disorders of thought 
or communication.  Examiners also reported that the veteran 
was oriented to person, place, and time and did not 
experience any hallucinations or delusions.

However, the record also shows that between March 2005 and 
January 2007, the veteran complained of experiencing anxiety, 
depression, sleep impairment, anger, poor concentration, 
nightmares, social avoidance, irritability, hyperarousal, 
memory loss, some difficulty with concentration, intrusive 
thoughts, and hallucinations.  The veteran has also indicated 
that he had experienced occasional suicidal ideations and 
thoughts, but that he did not and was not planning on acting 
on them.  Additionally, on VA examination in January 2007, 
the veteran reported that he had experienced obsessive 
behavior (checking his hot water heater several times a day 
to see if it was functioning correctly) that interfered with 
him because he realized that it was unnecessary.

With respect to occupational functioning, the veteran, during 
his July 2005 VA examination, reported that he last worked at 
General Motors Corporation in Bowling Green, Kentucky in June 
1999 as an assembly line worker.  According to the veteran, 
he had worked for approximately 29 years at the Anderson 
General Motors plant until it closed and he had to relocate 
to the Bowling Green plant in 1997.  He further indicated 
that while working at the Bowling Green plant, he was put on 
disability because of his arthritis and went on sick leave 
for a year until he was able to retire in June 2000.  

With respect to social functioning, the record reflects that 
the veteran reported a very good, close, loving relationship 
with his son.  According to the veteran, during his January 
2007 VA examination, his son, whom he considered his best 
friend, came to visit him quite often and that he spoke to 
him on the telephone about three times a week.  Also on 
examination in January 2007, the veteran, who had been 
married four times, indicated that he was not involved with 
any relationships with women at that time, but that he did 
talk to his ex-wife from time to time.  On VA examination in 
July 2005, he also indicated that he spent much of his time 
with friends from his motorcycle club and the American 
Legion.

The veteran also indicated that although he did not currently 
work, he was the president of the state chapter of the 
American Veterans Motorcycle Club and had been for the past 
16 years.  He also noted that he was the Sergeant at Arms at 
the American Legion, where he had to participate regularly 
and help plan events and manage finances.  On VA examination 
in July 2005, the veteran further reported that in addition 
to the American Legion and the American Veterans Motorcycle 
Club, he belonged to The Forty & Eight, and that he had an 
active life, participating in these various organizations, 
including having dinners, going to church, going on group 
rides, and going to the Children's Hospital to raise money.  
The veteran further indicated that in addition to his 
membership in various organizations, he also enjoyed 
gardening in his large vegetable garden.  He also noted that 
he maintained his own home such as mowing the lawn and other 
routine chores.

In terms of the overall impact of the veteran's PTSD on his 
life, the March 2005 VA examiner reported that the veteran's 
routine responsibilities of self-care were unimpaired.  It 
was initially noted that the veteran's social and 
interpersonal relationships appeared normal.  However, the 
examiner also indicated that the veteran's social and 
interpersonal relationships and recreation and leisure 
pursuits appeared to have been grossly impaired since his 
trauma exposure as they were restricted to members of his 
motorcycle club.  The examiner further indicated that the 
veteran's family role functioning seemed to be impaired but 
that it may not have been due to trauma exposure, but may 
have equally to do with personality factors.  With respect to 
the veteran's functional status in employment, the examiner 
indicated that his performance in employment appeared to have 
been unimpaired.  According to the examiner, "particularly 
in cases where a veteran is unemployed, specific details 
about the effects of PTSD and its symptoms on employment are 
especially important.  This is not applicable at this time, 
since the patient has been retired for four years.  It 
appears that the patient was able to hold the same job for 30 
years without significant impairment, and was able to retire 
on a full pension." With respect to the veteran's prognosis, 
the examiner reported that if there was, as he suspected, a 
strong Axis II diagnosis (which he indicated was schizoid 
personality disorder), then the veteran's prognosis would be 
poor, as is typical for personality disordered patients.  
Additionally, private examiners in February 2006 and August 
2006, after evaluations of the veteran, indicated that his 
PTSD was chronic and severe.

However, on VA examination in July 2005, the VA examiner 
reported that the veteran presented a quite mild case of 
PTSD.  According to the examiner, the veteran reported an 
"active social life as the president of the Indiana Chapter 
of the American Vietnam Veterans Motorcycle Club, as well as 
the Sergeant of Arms at his American Legion Post.  These 
activities appear to require frequent involvement in social 
events, and he also reports that he enjoys these events, as 
well as enjoys his family life with his son and his romantic 
relationship with his girlfriend of three years. ... [The] 
prognosis for this veteran is good, given his current level 
of psychosocial involvement and relatively mild psychiatric 
symptoms."

Likewise, on VA examination in January 2007, the examiner 
indicated that there did not appear to be any significant 
change in the veteran's functioning since his last 
reexamination for PTSD.  According to the examiner, the 
veteran continued to have a good relationship with his son, 
continued to be involved with the motorcycle club, and 
continued to complain of the same symptoms he had had in the 
past, although he stated that there had been some improvement 
since he started medication.  The examiner further reported 
that the veteran did not indicate that he felt that there 
were any problems in his social life, but rather saw himself 
as a person who enjoyed being alone.  The examiner indicated 
that the veteran's prognosis was fair, given his current 
response to treatment and medication.

The record establishes that between 2005 and 2007, examiners 
assigned the veteran's symptomology GAF scores of 50 on 
private evaluation in January 2005 (as reported in February 
2006), 50 on VA examination in March 2005, 68 on VA 
examination in July 2005, 61-70 on VA examination in January 
2001, 40 on a private emergency evaluation in August 2006, 
and 68 on VA examination in January 2007.  The Board notes 
that these reported GAF scores reflect mild to major 
symptomatology per DSM-IV.  

In weighing the clinical evidence of record, the Board finds 
that the veteran's overall disability picture, as evidenced 
by the clinical findings outlined above, and the reported GAF 
scores are most reflective of the currently assigned 50 
percent evaluation.   The Board notes that the veteran's 
current disability does not warrant an evaluation greater 
than 50 percent for this period as it does not more nearly 
approximate the criteria required under Diagnostic Code 9411 
for the next higher, 70 percent evaluation.  In this regard, 
although the record reflects that the veteran loses his 
temper and has problems with anger, there is no evidence that 
he has impaired impulse control.  Indeed, the March 2005 VA 
examiner reported that impaired impulse control was not 
reported or observed.  Likewise, on VA examinations in March 
2005, July 2005, and January 2007, the veteran denied a 
history of violence or assaultiveness.

Additionally, although the veteran experiences depression and 
panic attacks, there is no evidence that such conditions 
affect his ability to function independently, appropriately, 
and effectively.  Moreover, there is no evidence that the 
veteran experiences spatial disorientation or that his speech 
is intermittently illogical, obscure, or irrelevant.  In 
fact, with the exception of the March 2005 examiner who 
reported that the veteran's communication was impaired, other 
examiners have reported that the veteran's speech is normal.  
Further, although the veteran reported that he had 
experienced suicidal ideations and a private examiner 
reported that he was at risk for suicide, the veteran has 
indicated that he did not have any intentions of acting on 
them.  

Also, although the veteran reported that his obsessive 
behavior consisted of checking his hot water heater several 
times a day to see if it was functioning correctly, the 
evidence does not demonstrate that such behavior interferes 
with routine activities.  In addition, as examiners have 
reported that the veteran had good grooming and hygiene, 
there is no evidence that the veteran has neglected his 
personal appearance and hygiene.  Further, the evidence of 
record does not show that the veteran has difficulty in 
adapting to stressful circumstances.  Indeed, although the 
veteran, during his private January 2005 evaluation (as 
reported in February 2006) indicated that he did not handle 
stressful situations well, the record reflects that the he 
holds leadership positions within at least two of the 
veterans' organizations to which he belongs. The Board finds 
that his ability to secure and maintain leadership positions 
within organizations, including the state president position 
that he has held for at least16 years, is, in fact, evidence 
of his ability to adapt to stressful circumstances.

Finally, the record does not demonstrate that the veteran is 
unable to establish and maintain effective relationships.  In 
this regard, although the record reflects that the veteran 
has been married four times, it also demonstrates that he has 
a good relationship with his son and enjoys spending time 
with his friends in the various veterans' organizations to 
which he belongs and actively participates in.

Therefore, the Board concludes that because the veteran's 
disability picture does not more closely approximate the 
criteria for a 70 percent evaluation, the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 50 percent for PTSD.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.


REMAND

The veteran asserts that he is entitled to a total disability 
rating based on individual unemployability.  However, the 
record does not reflect that the veteran's service-connected 
hearing loss and tinnitus have been evaluated since July 
2005.  Additionally, the record does not contain a VA 
clinical opinion as to whether it is at least as likely or 
not that the veteran's service-connected disabilities, to 
include in combination, render him unable to maintain 
substantially gainful employment consistent with his 
education and occupational experience.  Such opinion would be 
useful in the de novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiometric examination to determine the 
current nature and severity of his 
service-connected hearing loss and 
tinnitus.  All necessary tests should be 
performed.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  The 
examiner should comment on the degree of 
occupational impairment caused by the 
service-connected hearing loss and 
tinnitus.

2.  The veteran's claims folder should 
be forwarded to a general medical 
examiner for a clinical opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities, in combination, render him 
unable to engage in substantially 
gainful employment consistent with his 
GED education and occupational 
experience as a janitor.  The veteran's 
age should not be considered in 
rendering the opinion.  The examiner 
should provide a complete rationale for 
the opinion expressed.

3.  Thereafter, the veteran's TDIU claim 
should be readjudicated.  If the benefit 
sought on appeal remains denied, the 
veteran should be issued a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


